DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to an apparatus.
Group II, claim(s) 8-11, drawn to a method.
Group III, claim(s) 12-15, drawn to an apparatus.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of an apparatus for building a three-dimensional object comprising a build material distributor and a controller to determine a build layer temperature, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chung et al (US 6,930,278).  Chung discloses an apparatus for building a three-dimensional object (Col. 1, lines 5-10) comprising a build material distributor 126/130 to distribute build layers of a build .
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a build material distributor for distributing build material in a build area and determining a build layer temperature with a build layer temperature sensor, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chung et al (US 6,930,278).  Chung discloses an apparatus for building a three-dimensional object (Col. 1, lines 5-10) comprising a build material distributor 126/130 to distribute build layers of a build material in a build area (Col. 4, line 62-Col. 5, line 5) and a temperature sensor 142, 144, 145 to determine a build layer temperature corresponding to a build layer (Fig. 3; Col. 6, lines 6-42; Col. 7, lines 1-5).
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of distributing build material in the build area using a build material distributor, determining a build layer temperature, analyzing build layer coverage based on comparing build layer temperature, and recoating additional build material on the build layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chung et al (US 6,930,278).  Chung discloses an apparatus for building a three-dimensional object (Col. 1, lines 5-10) comprising a build material distributor 126/130 to distribute build layers of a build material in a build area (Col. 4, line 62-Col. 5, line 5) and a controller to determine a build layer temperature corresponding to a build layer (Fig. 3; Col. 6, lines .
A telephone call was not made to request an oral election to the above restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715